Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 10/3/22 is acknowledged.
Accordingly, claims 18-22 are canceled, claims 23-27 are added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 11-13, 16-17, 23, 25-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cicchini et al. (US. 20190388161)
Cicchini discloses a surgical assembly comprising: a first array  612, fig. 13a-b coupled to a surgical robot arm 100 and configured to locate a position of a distal portion of the arm; an instrument mount 114 coupled to the robot arm, the instrument mount having a proximal end, a distal end, and a lumen extending therebetween; and a second array 2002, fig. 23 configured to move relative to the instrument mount and the first array as an instrument is passed through the lumen of the instrument mount fig. 26; wherein the second array is configured to move along a path defined by the first array fig. 17a-b, wherein the first array configured to locate the position of the distal portion of the arm is configured to locate a position of a longitudinal axis of the instrument mount, wherein the first array is stationary relative to a distal portion of the robot arm fig. 13 and the second array is configured to move longitudinally relative to the first array and the instrument mount with longitudinal movement of an instrument received within the lumen of the instrument mount fig. 26, 17a-b, wherein the second array includes an array frame 2002, an extension 2007, and a tubular body 2004, the tubular body having a proximal end, a distal end, and a lumen extending therebetween, wherein the lumen is configured to receive an instrument therethrough fig. 26, wherein the lumen of the second array is coaxial with the lumen of the instrument mount fig. 26, wherein the second array includes a plurality of tracking elements 804, wherein the first array includes a greater number of tracking elements than the second array fig. 13.
an instrument having an instrument body 2008, fig. 23 and a collar 2010 formed on the instrument body at a location proximal to a distal tip of the instrument; a second array component 2000 having a tubular body 2004 received within the lumen of the instrument mount, wherein the second array component is configured to advance distally with the instrument when the collar of the instrument contacts a proximal portion of the second array component fig. 26, wherein the instrument is any of a drill, tap, needle, stylus, and probe fig. 26, wherein a distance between a proximal end of the second array component and a distal end of the instrument mount is substantially equal to a distance between the collar formed on the instrument body and the distal tip of the instrument fig. 23, 26.
a second array fig. 13c engaging the instrument and slidably disposed in the first array fig. 13b, wherein the second array indicates a depth of the instrument with respect to the position of the arm, wherein the arm further comprises an instrument mount, and the first array is attached to the instrument mount fig. 13a, wherein the instrument mount defines a lumen, and the second array has a tubular body disposed within the lumen fig. 13a-c, wherein the second array engages a collar of the instrument as the instrument moves longitudinally with respect to the arm such that the second array moves with the instrument fig. 15, 17.

Allowable Subject Matter
Claims 3-4, 8-10, 14-15, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775